DETAILED ACTION
Receipt is acknowledged of applicant’s Amendment/Remarks filed 8/8/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/8/2022 has been entered.
 
Status of the Claims
	Claims 1 and 3-6 have been amended.  Claim 2 has been cancelled.  Claim 21 is newly added.  Accordingly, claims 1 and 3-21 remain pending in the application.  Claims 9-20 stand withdrawn from further consideration, with traverse.  Claims 1, 3-8 and 21 are currently under examination.

Withdrawn Rejections
	Applicant’s amendment renders the rejection of claim 6 under 35 USC 112(b) moot.  Specifically, the limitation, “substantially” has been deleted from the claim.  Thus, said rejection has been withdrawn.

Maintained Rejections
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamm et al. (US 2004/0030379 A1, Feb. 12, 2004, hereafter as “Hamm”).
The instant invention is drawn to a system for disrupting a biofilm on a medical device, comprising: 
a. an implantable medical device; 
b. a magnetically-sensitive coating on the surface of the implantable device comprising: 
i. magnetic particles, and 
ii. a polymer,
wherein the magnetically-sensitive coating is capable of converting energy from an alternating magnetic field into thermal energy sufficient to disrupt the biofilm on the medical device; and 
c. a coil element capable of generating an alternating magnetic field, wherein the coil element is constructed and arranged to be capable of applying an alternating magnetic field to induce heating of the surface of the implantable device to at least about 50℃, and 
wherein the surface of the device has a plurality of zones and wherein each zone of the plurality of zones has distinct areal concentration of magnetic susceptibility.
Regarding instant claim 1, Hamm teaches a system comprising an implantable medical device and a source of energy (e.g., electromagnetic), the implantable medical device comprising a coating having multiple layers (i.e., zones), wherein more than one layer comprises a polymer and magnetic particles (Abstract; Figures 5-6; [0026] and [0079]).  Hamm also teaches that the electromagnetic field is generated by coils and is oscillated/alternating (Figure 6; [0016], [0084]). Hamm further teaches that the layers/zones vary in magnetic susceptibility ([0026] and [0079]).  Hamm also teaches that the external electromagnetic field can activate a biologically active material which is a thermally sensitive substance coupled to a nitric oxide and becomes biologically active after a bond breaks releasing the nitric oxide molecule ([0030]).    
Regarding the limitation, “capable of converting energy from an alternating magnetic field into thermal energy sufficient to disrupt the biofilm on the medical device”, Hamm implies that thermal energy is produced as discussed above.  Hamm also teaches magnetic field strengths of about 0.5 to about 5 Tesla and excitation frequencies of about 1 Hz to about 300 kHz are suitable ([0084] and [0086]).  The instant specification exemplifies magnetic field strengths of 2.26-2.35 kA m-1 ([0101]; Fig 4) and an excitation frequency of 302 kHz ([078] and [0129]).  Converting a field strength of 2.3 kA m-1 to Tesla units is about .003 Tesla.  Thus, the field strengths of about 0.5 to about 5 Tesla and the excitation frequencies of about 1 Hz to about 300 kHz taught by Hamm are more than capable of generating a similar thermal effect as that of the claimed invention.
It is noted that the instant claims are product claims and any intended use recitation such as “for disrupting a biofilm on a medical device” or “to induce heating of the surface of the implantable device to at least about 50℃” in claim 1 does not alone show patentable distinction.  A recitation of intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.  Said intended uses do not limit the structure of the claimed invention.  As described above, Hamm teaches the structural limitations of the claim.  Accordingly, Hamm meets the limitations of the claim. 
MPEP 2112.01(I) states, 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.

In this case, the claimed product and the product of Hamm are identical or substantially identical in structure/composition.  Thus, a prima facie case of anticipation has been established.  Applicant has the burden of showing that the product of Hamm does not possess the characteristics of the claimed product. 
Regarding instant claim 3, said claim recites, “upon implantation of the device into the body of a subject, the areal concentration of magnetic susceptibility in each zone is proportional to its heat transfer coefficient to the body tissue in contact with the zone”.  Said limitation is deemed a contingent limitation because the claim recites a condition to be met, however MPEP 2111.04(II) states, 
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.

When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14.

The instant specification states at [057],

In certain aspects, upon implantation of the device into the body of a subject, the areal concentration of magnetic susceptibility in each zone is proportional to its heat transfer coefficient to the body. As will be understood by persons having skill in the art, the various tissues of the body vary significantly in heat conductive properties. For example, the amount of energy required to heat a surface contacting bone will be significantly less than the amount of energy required to heat a surface facing the lumen of a blood vessel. The instantly disclosed systems, methods and devices account for this by modifying the areal concentration of magnetic susceptibility according to the heat transfer coefficient of body tissue a given device surface will contact upon implantation of the device into the body of the subject.

In light of the specification, the structure that performs the function are at least two zones having a different magnetic susceptibility in each zone.  As discussed above, Hamm teaches zones/layers having different magnetic susceptibilities ([0026] and [0079]).  Thus, Hamm meets the limitations of the claim.
Regarding instant claim 4, the claim recites, “wherein the areal concentration of magnetic susceptibility in zones perpendicular to the applied magnetic field lines is twice as large as the areal concentration of magnetic susceptibility in zones parallel to the applied magnetic field lines”.  As with claim 3 above, claim 4 also recites a contingent limitation.  The claim does not recite a specific structure associated with the function beyond the zones having different magnetic susceptibilities.  As discussed above, Hamm teaches zones/layers having different magnetic susceptibilities ([0026] and [0079]).  Thus, Hamm meets the limitations of the claim.
Regarding instant claim 5, the claim recites, “where the areal concentration of magnetic susceptibility in each zone is scaled by both its heat transfer coefficient to the body tissue in contact with that zone and its orientation to the applied magnetic field lines”.  As with claims 3 and 4 above, claim 5 also recites a contingent limitation.  The claim does not recite a specific structure associated with the function beyond the zones having different magnetic susceptibilities.  As discussed above, Hamm teaches zones/layers having different magnetic susceptibilities ([0026] and [0079]).  Thus, Hamm meets the limitations of the claim.
Regarding instant claim 21, the claim recites, “wherein the alternating magnetic field is discontinued when the surface of the implantable device reaches at least about 50℃ for a predetermined interval of time and wherein the predetermined time interval is between about thirty seconds and thirty minutes”.  As with claims 3-5 above, claim 21 also recites a contingent limitation.  The instant specification exemplifies magnetic field strengths of 2.26-2.35 kA m-1 ([0101]; Fig 4) and an excitation frequency of 302 kHz ([078] and [0129]).  Converting a field strength of 2.3 kA m-1 to Tesla units is about .003 Tesla.  Thus, the field strengths of about 0.5 to about 5 Tesla and the excitation frequencies of about 1 Hz to about 300 kHz taught by Hamm are more than capable of generating a similar thermal effect as that of the claimed invention.  Hamm also teaches applying an electromagnetic field for 10 sec/min for 30 minutes ([0100]).  The product of Hamm meets the contingent limitation because Hamm teaches the structure that performs the claimed function.  
The teachings of Hamm render the instant claims anticipated.

Response to Arguments
Applicant's arguments, filed 8/8/2022, regarding the 102 rejection over Hamm have been fully considered but they are not persuasive. 
Applicant argues that Hamm fails to teach a system for disrupting a biofilm. Applicant also states that Hamm fails to teach a coating capable of converting energy from an alternating magnetic field into thermal energy sufficient to disrupt the biofilm on the medical device wherein the coil element is constructed and arrange to be capable of applying an alternating magnetic field to induce heating of the surface of the implantable device to at least about 50℃. Remarks, page 7.
In response, it is respectfully submitted that the instant claims are product claims and any intended use recitation such as “for disrupting a biofilm on a medical device” or “to induce heating of the surface of the implantable device to at least about 50℃” does not alone show patentable distinction.  A recitation of intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  In other words, if the prior art structure is capable of performing the intended use, then it meets the claim. Hamm teaches that the external electromagnetic field can activate a biologically active material which is a thermally sensitive substance coupled to a nitric oxide and becomes biologically active after a bond breaks releasing the nitric oxide molecule from the coating ([0030]).  Hamm also teaches that the electromagnetic field is generated by coils and is oscillated/alternating (Figure 6; [0016], [0084]).  Thus, Hamm implies that thermal energy is produced.  Hamm also teaches magnetic field strengths of about 0.5 to about 5 Tesla and excitation frequencies of about 1 Hz to about 300 kHz are suitable ([0084] and [0086]).  The instant specification exemplifies magnetic field strengths of 2.26-2.35 kA m-1 ([0101]; Fig 4) and an excitation frequency of 302 kHz ([078] and [0129]).  Converting a field strength of 2.3 kA m-1 to Tesla units is about .003 Tesla.  Thus, the field strengths of about 0.5 to about 5 Tesla and the excitation frequencies of about 1 Hz to about 300 kHz taught by Hamm are more than capable of generating a similar thermal effect as that of the claimed invention.  It is also noted that MPEP 2112.01(I) states, 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.

In this case, the claimed product and the product of Hamm are identical or substantially identical in structure/composition.  Thus, a prima facie case of anticipation has been established.  Applicant has the burden of showing that the product of Hamm does not possess the characteristics of the claimed product. 
Applicant argues that Hamm is incapable of generating heat sufficient for disrupting a biofilm and, in fact, is incapable of reaching at least about 50℃, as claimed.  Applicant also stated that those of skill in the art would recognize that the biologically active materials of Hamm would be destroyed at temperatures of at least about 50℃ (Remarks, page 8).
In response, it is respectfully submitted that the Examiner respectfully disagrees for the reasons discussed above.  The product of Hamm is capable of generating the claimed temperature based on the similarities of the magnetic field strengths and excitation frequencies disclosed by the instant specification and Hamm.  Regarding Applicant’s statement that the biologically active materials of Hamm would be destroyed at the claimed temperatures, it is respectfully submitted that the arguments of counsel cannot take the place of evidence in the record.  MPEP 2145(I) states, “An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness”.  It is also important to note that the claims are product claims and recite “capable of” language.  There is nothing in the claims as they are currently written that requires a step of “applying an alternating magnetic field to induce heating of the surface of the implantable device to at least about 50℃”, just that the coil element is “capable of” producing such an effect. Thus, while Hamm doesn’t explicitly teach the limitations of disrupting a biofilm and inducing a temperature of 50℃, the teachings of Hamm, in light of the structural requirements disclosed in the instant specification, imply that the product of Hamm is capable of producing the claimed temperatures to disrupt a biofilm. 
	Thus, for these reasons, Applicant’s arguments are found unpersuasive.  Said rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hamm et al. (US 2004/0030379 A1, Feb. 12, 2004, hereafter as “Hamm”), as applied to claim 1 above.
	The instant invention is described above.  Claim 6 further recites, “wherein the implantable medical device comprises a first zone and a second zone and wherein the areal concentration of magnetic susceptibility in the first zone is about twice the areal concentration of magnetic susceptibility in the second zone and wherein the alternating magnetic field comprises a magnetic axis that is substantially perpendicular to the first zone and substantially parallel to the second zone and wherein application of the alternating magnetic field to the implantable device generates substantially equal increases in temperature in the first zone and the second zone”.
	Hamm teaches the elements discussed above including zones/layers having different magnetic susceptibilities ([0026] and [0079]).
	Hamm is silent to a particular embodiment wherein the areal concentration of magnetic susceptibility in a first zone is about twice the areal concentration of magnetic susceptibility in a second zone.
	However, Hamm also teaches coating layers having 2% iron oxide, 10% iron oxide, and 20% iron oxide particles ([0101]; Figure 8).  It is noted that each of the layers utilize the same polymer, the same amount of polymer, the same sized iron oxide particles (Examples 1-2). The instant specification at [056] states that “‘areal concentration of magnetic susceptibility’ is the product of the total amount of magnetic material per area of the device surface times the material's average magnetic susceptibility”.  In light of the specification’s definition, the layer having 20% iron oxide particles would necessarily have about twice the areal concentration of magnetic susceptibility as the layer having 10% iron oxide particles.  Hamm teaches that varying the magnetic susceptibility in each of the layers results in varied drug release (Example 2; Figures 7 and 8; [0047]).
	Thus, in Hamm, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include a first layer/zone that has an areal concentration of magnetic susceptibility that is about twice the areal concentration of magnetic susceptibility in a second layer/zone with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Hamm teaches that including a first layer/zone with an areal concentration of magnetic susceptibility that is about twice the areal concentration of magnetic susceptibility in a second layer/zone allow for tunable drug release rates.    
	As with claims 3-5 above, claim 6 also recites a contingent limitation.  The claim does not recite a specific structure associated with the function beyond one zone having about twice the magnetic susceptibility as another zone.  As discussed above, Hamm suggests the claimed structure.  Thus, Hamm meets the limitations of the claim.
The teachings of Hamm render the instant claim prima facie obvious.

Response to Arguments
Applicant's arguments, filed 8/8/2022, regarding the 103 rejection over Hamm have been fully considered but they are not persuasive. 
Applicant relies on the same arguments as presented for the 102 rejection over Hamm.  No further arguments regarding claim 6 are presented. Remarks, page 8.
For the same reasons as discussed above, Applicant’s arguments are not persuasive.
Thus, said rejection is maintained.

Claims 1, 3-8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Coffel et al. (“Controlled, Wireless Heating of Iron Oxide Nanoparticle Composites”, AIChE Annual Meeting, Nov. 2014; hereafter as “Coffel”) in view of Hamm et al (US 2004/0030379 A1, Feb. 12, 2004, hereafter as “Hamm”). 
	It is noted that a typographical error occurred in the above heading of the previous Office Action dated 2/8/2022.  It was stated that the claims were rejected under 35 USC 102 instead of 35 USC 103.  The corrected rejection heading can be found above.  Applicant acknowledged the rejection and responded appropriately in their Remarks (pages 6-8) dated 8/8/2022.
The instant invention is described above.
Regarding instant claim 1, Coffel teaches composite films comprising magnetic nanoparticles and a polymer for use as an implantable medical device coating in the treatment of implanted medical device infections, wherein the coating has the ability to deliver wireless heating (i.e., thermal energy) via an alternating magnetic field (page 1, 1st para.).  Coffel also teaches that the alternating magnetic field was produced using a coil and alternating magnetic field generator (page 2, 1st para.). Coffel further teaches that the films were fabricated having various maximum specific absorption heating rate (SAR) values by controlling the particle concentration and film thickness (page 2, 1st para.).  
Regarding the limitation, “capable of converting energy from an alternating magnetic field into thermal energy sufficient to disrupt the biofilm on the medical device”, Coffel teaches that thermal energy is produced as discussed above. Coffel also teaches that the films are stable up to 80℃ and a 50mm coil and a 5kW AMF generator at a frequency of 350kHz were utilized (page 2, 1st para.).  It is noted that the instant specification teaches a 50mm coil and 7.5kW AMF generator with a frequency of 302 kHz ([074] and [088]).  Thus, the product of Coffel appears to be capable of generating a similar thermal effect as that of the claimed invention. 
It is noted that the instant claims are product claims and any intended use recitation such as “for disrupting a biofilm on a medical device” or “to induce heating of the surface of the implantable device to at least about 50℃” in claim 1 does not alone show patentable distinction.  A recitation of intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.  Said intended use does not limit the structure of the claimed invention.  As described above, Coffel teaches the structural limitations of the claim and that the invention is for treating implanted medical device infections.  Accordingly, Coffel meets said limitations of the claim. 
Coffel is silent to “wherein the surface of the device has a plurality of zones and wherein each zone of the plurality of zones has distinct areal concentration of magnetic susceptibility”.
Hamm teaches a system comprising an implantable medical device and a source of energy (e.g., electromagnetic), the implantable medical device comprising a coating having multiple layers (i.e., zones), wherein more than one layer comprises a polymer and magnetic particles (Abstract; Figures 5-6; [0026] and [0079]).  Hamm also teaches that the electromagnetic field is generated by coils and is oscillated/alternating (Figure 6; [0016], [0084]). Hamm further teaches that the layers/zones vary in magnetic susceptibility ([0026] and [0079]).  Hamm teaches that varying the magnetic susceptibility in each of the layers results in varied drug release (Example 2; Figure 7; [0047]).  Hamm also teaches that the external electromagnetic field can activate a biologically active material which is a thermally sensitive substance coupled to a nitric oxide and becomes biologically active after a bond breaks releasing the nitric oxide molecule ([0030]). 
The references are both drawn to implantable devices comprising a magnetically-sensitive coating, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a coating having multiple layers (i.e., zones) wherein the layers/zones vary in magnetic susceptibility into the invention of Coffel as suggested by Hamm with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Hamm teaches that including more than one coating layer and varying the magnetic susceptibility of said layers allow for the additional function of tunable drug release.    
It is further noted that MPEP 2112.01(I) states, 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.

In this case, the claimed product and the product of Coffel/Hamm are substantially identical in structure/composition.  Thus, a prima facie case of obviousness has been established.  Applicant has the burden of showing that the product of Coffel/Hamm does not possess the characteristics of the claimed product. 
Regarding instant claim 3, said claim recites, “upon implantation of the device into the body of a subject, the areal concentration of magnetic susceptibility in each zone is proportional to its heat transfer coefficient to the body tissue in contact with that zone”.  Said limitation is deemed a contingent limitation because the claim recites a condition to be met, however MPEP 2111.04(II) states, 
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.

When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14.

The instant specification states at [057],

In certain aspects, upon implantation of the device into the body of a subject, the areal concentration of magnetic susceptibility in each zone is proportional to its heat transfer coefficient to the body. As will be understood by persons having skill in the art, the various tissues of the body vary significantly in heat conductive properties. For example, the amount of energy required to heat a surface contacting bone will be significantly less than the amount of energy required to heat a surface facing the lumen of a blood vessel. The instantly disclosed systems, methods and devices account for this by modifying the areal concentration of magnetic susceptibility according to the heat transfer coefficient of body tissue a given device surface will contact upon implantation of the device into the body of the subject.

In light of the specification, the structure that performs the function are at least two zones having a different magnetic susceptibility in each zone.  As discussed above, Hamm teaches zones/layers having different magnetic susceptibilities ([0026] and [0079]).  Thus, the invention of Coffel/Hamm meets the limitations of the claim.
Regarding instant claim 4, the claim recites, “wherein the areal concentration of magnetic susceptibility in zones perpendicular to the applied magnetic field lines is twice as large as the areal concentration of magnetic susceptibility in zones parallel to the applied magnetic field lines”.  As with claim 3 above, claim 4 also recites a contingent limitation.  The claim does not recite a specific structure associated with the function beyond the zones having different magnetic susceptibilities.  As discussed above, Hamm teaches zones/layers having different magnetic susceptibilities ([0026] and [0079]).  Thus, the invention of Coffel/Hamm meets the limitations of the claim.
Regarding instant claim 5, the claim recites, “where the areal concentration of magnetic susceptibility in each zone is scaled by both its heat transfer coefficient to the body tissue in contact with that zone and its orientation to the applied magnetic field lines”.  As with claims 3 and 4 above, claim 5 also recites a contingent limitation.  The claim does not recite a specific structure associated with the function beyond the zones having different magnetic susceptibilities.  As discussed above, Hamm teaches zones/layers having different magnetic susceptibilities ([0026] and [0079]).  Thus, the invention of Coffel/Hamm meets the limitations of the claim.
Regarding instant claim 6, Coffel is silent to the limitation, “wherein the areal concentration of magnetic susceptibility in a first zone is about twice the areal concentration of magnetic susceptibility in a second zone”.
	However, Hamm teaches coating layers having 2% iron oxide, 10% iron oxide, and 20% iron oxide particles ([0101]; Figure 8).  It is noted that each of the layers utilize the same polymer, the same amount of polymer, the same sized iron oxide particles (Examples 1-2). The instant specification at [056] states that “‘areal concentration of magnetic susceptibility’ is the product of the total amount of magnetic material per area of the device surface times the material's average magnetic susceptibility”.  In light of the specification’s definition, the layer having 20% iron oxide particles would necessarily have about twice the areal concentration of magnetic susceptibility as the layer having 10% iron oxide particles.  Hamm teaches that varying the magnetic susceptibility in each of the layers results in varied drug release (Example 2; Figures 7 and 8; [0047]).
The references are both drawn to implantable devices comprising a magnetically-sensitive coating, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a coating having multiple layers (i.e., zones) wherein a first layer/zone has an areal concentration of magnetic susceptibility that is about twice the areal concentration of magnetic susceptibility in a second layer/zone into the invention of Coffel as suggested by Hamm with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Hamm teaches that including a first layer/zone with an areal concentration of magnetic susceptibility that is about twice the areal concentration of magnetic susceptibility in a second layer/zone allows for the additional function of tunable drug release.    
	As with claims 3-5 above, claim 6 also recites a contingent limitation.  The claim does not recite a specific structure associated with the function beyond one zone having about twice the magnetic susceptibility as another zone.  As discussed above, Hamm suggests the claimed structure.  Thus, the invention of Coffel/Hamm meets the limitations of the claim.
Regarding instant claim 7, Coffel further teaches a fiber-optic temperature probe (i.e., temperature sensor) at the composite’s surface was utilized in detecting and controlling the temperature at the composite’s surface (page 2, 2nd para.).
Regarding instant claim 8, Coffel further teaches that the temperature was controlled with PID (proportional-integral-derivative) control (i.e., continuous modulated control) of the magnetic field power output and the fiber-optic temperature probe measurements as well as a predetermined temperature of 80ºC (page 2, 2nd para.).
Regarding instant claim 21, the claim recites, “wherein the alternating magnetic field is discontinued when the surface of the implantable device reaches at least about 50℃ for a predetermined interval of time and wherein the predetermined time interval is between about thirty seconds and thirty minutes”.  As with claims 3-6 above, claim 21 also recites a contingent limitation. The instant specification exemplifies a 50mm coil and 7.5kW AMF generator with a frequency of 302 kHz ([074] and [088]). Coffel teaches that the films are stable up to 80℃ and a 50mm coil and a 5kW AMF generator at a frequency of 350kHz were utilized (page 2, 1st para.).  The product of Coffel meets the contingent limitation because Coffel teaches a similar structure that performs the claimed function.  
Thus, the combined teachings of Coffel and Hamm render the instant claims prima facie obvious.

Response to Arguments
Applicant's arguments, filed 8/8/2022, regarding the 103 rejection over Coffel in view of Hamm have been fully considered but they are not persuasive. 
	Applicant argues that Coffel fails to teach a coating capable of converting energy from an alternating magnetic field into thermal energy wherein the coil element is constructed and arranged to be capable of applying an alternating magnetic field to induce heating of the surface of the implantable device to at least about 50℃.  Remarks, page 7.
	In response, it is respectfully submitted that Coffel explicitly teaches that the coating has the ability to deliver wireless heating (i.e., thermal energy) via an alternating magnetic field (page 1, 1st para.). Coffel also teaches that the films are stable up to 80℃ and a 50mm coil and a 5kW AMF generator at a frequency of 350kHz were utilized (page 2, 1st para.).  It is noted that the instant specification teaches a 50mm coil and 7.5kW AMF generator with a frequency of 302 kHz ([074] and [088]).  Thus, the product of Coffel appears to be capable of generating a similar thermal effect as that of the claimed invention.  For these reasons, Applicant’s argument is not persuasive.
	Applicant also argues that the biologically active materials of Hamm would be destroyed by the thermal energy generated by the claimed device and as such one of skill in the art would not be motivated to combine the references of Hamm and Coffel.  Remarks, pages 7-8.
	In response, it is respectfully submitted that said argument was previously addressed above under the 102 rejection over Hamm.  For the same reasons as discussed above, Applicant’s argument is not persuasive.
	Said rejection is maintained.

Conclusion
All claims have been rejected; no claims are allowed.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617